Citation Nr: 1538382	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appellant testified before the undersigned in May 2015.  A copy of the Board hearing transcript (Transcript) has been associated with the record.

As a matter of history, it is noted that in a June 1999 rating decision, the RO denied the claim for service connection for bilateral pes planus, noted on entrance to service, finding that evidence of record failed to demonstrate that the severity of the Appellant's pes planus was increased by his service.  In December 2001, the Board remanded the Appellant's claim for additional development.  In May 2003, the Board denied the claim for service connection.  

In May 2006, the Appellant sought to reopen the claim.  A November 2006 RO decision declined to reopen the matter.  In July 2009, the Board also denied the Appellant's application to reopen, finding that evidence received since the May 2003 Board decision did not relate to an unestablished fact necessary to substantiate the issue on appeal.  Specifically, the Board found that new evidence failed to show that the Appellant's preexisting pes planus was permanently aggravated during his brief period of active service.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 decision, the Board denied the Appellant's application to reopen his claim for service connection for bilateral pes planus.    

2.  Evidence submitted since the Board's July 2009 decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral pes planus, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's July 2009 decision regarding service connection for bilateral pes planus is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received since the Board's July 2009 decision; thus, the claim for service connection for bilateral pes planus is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board denied the Appellant's application to reopen a claim for entitlement to service connection for bilateral pes planus, noted on entrance to service, finding that evidence received since the May 2003 Board decision did not relate to an unestablished fact necessary to substantiate the issue on appeal.  Specifically, the Board found that new evidence failed to show that the Appellant's preexisting pes planus was permanently aggravated during his brief period of active service.  The Board's July 2009 decision is final.  38 U.S.C.A. § 7104(b).


Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Appellant's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Since July 2009, new evidence has been added to the claims file.  Most pertinent to this case, a March 2010 VA treatment report included a review of a treatment record created during the Appellant's period of active service.  The 1978 document noted tendonitis of the left knee secondary to marching and physical activities associated with training.  It was further noted that the Appellant's pes planus deformity exists with posterior tibial dysfunction which is secondary to abnormal foot structure and function.  Given that physiological profile, per the examiner, aggressive activity such as running and marching would likely cause stress to both feet, resulting in chronic pain.  Given the Appellant's activity level while in basic training and active duty, the examiner determined that it was at least as likely as not that the Appellant's service-related activities aggravated his preexisting condition of pes planus resulting in chronic plantar fasciitis.  While the examiner did not have access to the Appellant's service medical records, he nonetheless found that it was likely that physical activity during basic training may have aggravated his foot condition.

As such, evidence now of record cures a prior evidentiary defect, namely a medical nexus between the Appellant's bilateral pes planus and his period of active service.  New and material evidence has therefore been received sufficient to reopen the Appellant's claim.  The issue of entitlement to service connection for this issue is addressed in the following section.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would be harmless error.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral pes planus; the claim is reopened.


REMAND

The Board notes that an appellant is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2014).  Here, the presumption of soundness does not apply.  On the Appellant's January 1978 enlistment examination report, the examiner noted mild pes planus - establishing that the Appellant's pes planus pre-existed service. 

In order for a pre-existing injury or disease to be considered to have been aggravated by service, there must be evidence of an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b). 

The Appellant's January 1978 enlistment examination showed that he had a pre-existing condition of mild pes planus; however, subsequent service treatment records did not show any other complaint or treatment of any foot-related disorder during the brief period of the Appellant's service (approximately 40 days).  While he reported with knee pain in May 1978, there was no mention of foot pain at that time.  A Recruit Disposition Sheet, dated May 20, 1978, found that a Medical Board for separation was not required, and the Appellant was discharged to full duty in a recruit training status.  

During the Appellant's Board hearing in May 2015, his representative noted a report, dated May 30, 1978, which read "PT awaiting med board."  See Transcript, p. 2.  The Appellant testified that he specifically requested such a proceeding, due to foot and knee pain, but he separated before a Medical Board was convened.  See Transcript, pp, 7, 8.  The representative argued that this document provides evidence that the Appellant's preexisting condition was permanently aggravated by his brief active duty period.  The Board notes, however, that this document makes no mention of pes planus, or any other foot condition, and that the only orthopedic report during the Appellant's period of active duty referred to his knees.

Of record, a private provider authored a favorable nexus opinion which stated that the Appellant's service (although brief) aggravated his pes planus.  See Letter, June 2000.  The provider noted that service activity exacerbated the Appellant's condition, and that any significant time spent on his feet in service could render the Appellant symptomatic and may lead to further strain [emphasis added].  A follow-up letter was issued in September 2001, in which the provider noted that the Appellant was in service for 40 days with no supportive therapy given for his flat feet.  The provider, a podiatrist, indicated that the Appellant should have been treated with arch supports, and that 40 days on his feet would add extensive strain to the ligaments, influencing a change in foot posture and symptoms.

Another provider issued an opinion asserting that the Appellant's disability had been worsened by prolonged standing and walking, however, the provider did not indicate whether the Appellant's disorder was aggravated by his period of service.  See Letter, January 2002.

A September 2000 VA examiner found that there was no correlation between the Appellant's current symptomatology and the short period of time that he was in service (the VA examiner incorrectly sited the Appellant's period of service as only 28 days).  A May 2002 VA examiner provided an unfavorable nexus opinion that was based on the number of days that the Appellant was in service, and specifically stated that "there is absolutely no relationship with any type of symptoms this patient has with his feet and his short duty of 39 days of active duty." 

The March 2010 VA outpatient report, used to reopen the Appellant's claim for service connection, found that the Appellant's service-related activities aggravated his preexisting pes planus.  The examiner noted that he did not have access to the Appellant's service records for review, so he would not have known that the Appellant was in service for a total of 40 days (and such was not indicated in the opinion).  He noted that the physical activity during basic training may have aggravated the Appellant's foot condition.  

The Board points out that basic training lasts an average of 10 weeks, per an internet search, and the Appellant was in service for approximately half that time.  The Board further notes that the service treatment report reviewed by the examiner did not mention flat feet, and instead focused solely on the Appellant's knees.  The Appellant reported to the March 2010 examiner that in-service complaints of significant complaints of knee and foot pain were ignored during his period of service, yet complaints of knee pain are clearly of record.  Foot complaints during his period of service, however, are absent.  Finally, and as noted by the RO in this case, the examiner's opinion was ultimately speculative in nature, as he opined that the Appellant's condition may have been aggravated by service [emphasis added].

The Board notes that a remand for a medical opinion is necessary when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Appellant is certainly competent to report in-service foot pain; however the evidence is insufficient to make a determination at this time.  As such, an additional VA medical examination must be conducted, and an opinion obtained based on a review of all evidence of record, to include the May 30, 1978, in-service document, the Appellant's May 2015 Board testimony, and the March 2010 VA outpatient report.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to assess the nature and etiology of the Appellant's currently-diagnosed bilateral pes planus.  The Appellant's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the May 30, 1978, in-service document, private opinions of record, VA examination reports, the Appellant's May 2015 Board testimony, and the March 2010 VA outpatient report.

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not (50 percent or greater) that preexisting pes planus was aggravated (i.e. permanently made worse) during the Appellant's 40-day period of active service?  Why or why not?


Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

2.  After completing the above action, and any other indicated development, the Appellant's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Appellant and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


